          Case 1:20-cv-00103-RDM Document 75 Filed 12/23/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY, et al.,
                  Plaintiffs,                            Case No. 1:20-cv-00103-RDM
            v.
 U.S. ARMY CORPS OF ENGINEERS, et al.,
                  Defendants,
    and
 FG LA LLC,
                  Defendant-Intervenor.

                                ______________________________

          DEFENDANT-INTERVENOR FG LA LLC’S REPLY IN SUPPORT OF
           FEDERAL DEFENDANTS’ MOTION FOR VOLUNTARY REMAND
                       WITHOUT VACATUR [DKT. 71]

       Defendant-Intervenor FG LA LLC (“FG”) has no objection to Federal Defendants’ Motion

for Voluntary Remand Without Vacatur (D.E. 71). Plaintiffs likewise support remand without

vacatur. D.E. 73 at 1. Plaintiffs oppose, however, Federal Defendants’ request to dismiss this

lawsuit, instead asking the Court to keep their case alive during the remand. See D.E. 73 at 1, 4.

Federal Defendants correctly request dismissal rather than a stay. The Army Corps of Engineers’

reevaluation process will produce a new final agency action with a different administrative record,

rendering Plaintiffs’ current complaint obsolete. Because Plaintiffs miss that key point, dismissal

is the appropriate outcome.

       In explaining the request for dismissal, Federal Defendants have pointed out that “[t]he

Corps will ultimately take new action to either reinstate, modify, or revoke the Permit, resulting in

a new agency action and administrative record.” D.E. 71 at 8. “Given the suspension and the

forthcoming new agency action,” Federal Defendants explain, “there is no claim in Plaintiffs’
          Case 1:20-cv-00103-RDM Document 75 Filed 12/23/20 Page 2 of 5




complaint for the Court to adjudicate.” Id. Plaintiffs do not dispute that the requested remand

would therefore render their existing challenge “moot.” Id. at 7. Nor do Plaintiffs deny that this

remand would render Plaintiffs unable to “demonstrate standing or ripeness” for “their claims as

currently pled.” Id. at 8 n.2. Because standing, ripeness, and mootness are jurisdictional issues,

Plaintiffs do not have the luxury of ignoring them.

        Instead of showing how a case or controversy could possibly remain if the Court grants the

unopposed remand, Plaintiffs raise different points. They question whether the Corps will make

enough changes to the administrative record. D.E. 73 at 2 (noting that “the Corps has only com-

mitted to reviewing one specific element of its permit decision” while Plaintiffs have challenged

many others); id. at 3 (“the agency decision and administrative record may remain largely un-

changed”). And they question whether the remand will actually dispense with “some or all” of

the issues Plaintiffs raise in this suit. Id. at 2. But neither question Plaintiffs raise overcomes the

justiciability flaw noted above. “A foundational principle of Article III is that an actual contro-

versy must exist not only at the time the complaint is filed, but through all stages of the litigation.”

Trump v. New York, No. 20-366, slip op. at 3 (U.S. Dec. 18, 2020) (per curiam) (citation and

internal quotation marks omitted); see also id. at 4 (noting that “contingencies and speculation”

pervading the case “impede judicial review”). In short, Plaintiffs have failed to explain what “ju-

risdiction” this Court would purport to “retain” if it does not dismiss. D.E. 73 at 4; see Trump, slip

op. at 7 (remanding “with instructions to dismiss for lack of jurisdiction”).

        Another judge of this Court properly declined to retain jurisdiction under the same circum-

stances. In American Wild Horse Preservation Campaign v. Salazar, 115 F. Supp. 3d 1 (D.D.C.

2012), as in this case, the agency undertook to reevaluate the challenged agency action through a

remand. There, as here, because the agency had elected to reconsider the decision at issue, “the

plaintiffs’ claims with respect to that decision [we]re no longer ripe for review.” Id. at 4. There

                                                   2
         Case 1:20-cv-00103-RDM Document 75 Filed 12/23/20 Page 3 of 5




simply was “no agency decision for the Court to consider at th[at] time.” Id. (adding it was not

possible to know what the agency will decide when it considers the additional information). Be-

cause the plaintiffs’ claim in that case “rest[ed] upon contingent future events that may not occur

as anticipated, or indeed may not occur at all, it [wa]s not presently fit for judicial review.” Id.

(quoting AstraZeneca Pharms. LP v. FDA, 850 F. Supp. 2d 230, 243 (D.D.C. 2012)). The same

is true here, making dismissal the correct outcome.

       Plaintiffs note that if they are dissatisfied with the Corps’ reevaluation it “may well neces-

sitate the initiation of a new lawsuit that will cover old ground the Court and parties have already

traveled.” D.E. 73 at 3. Although Plaintiffs say this “threatens to waste judicial resources,” id.,

they do not explain how keeping an obsolete complaint alive would be more efficient. In either

scenario, upon completion of the Corps’ reevaluation, Plaintiffs would need to draft a different

complaint challenging different agency action based on a different record. More importantly, a

new lawsuit is what the law requires when the original one is rendered non-justiciable. 1 Nor can

Plaintiffs escape that outcome by expressing concerns with how the Corps might choose, at some

future date, to exercise its unreviewable enforcement discretion. Compare D.E. 73 at 3 (pointing

to the Corps’ statement that it will allow FG to undertake activities that are either necessary to

prevent adverse impacts while the permit is suspended or beyond the Corps’ jurisdiction, and ex-

pressing Plaintiffs’ desire to prevent the Corps from “expand[ing]” activities it will allow); with

Baltimore Gas & Elec. Co. v. FERC, 252 F.3d 456, 459 (D.C. Cir. 2001) (agency decisions not to

exercise enforcement authority are unreviewable).

       The Court should enter Federal Defendants’ version of the proposed order.


  1
       FG disagrees that the Corps needs to reevaluate the permit or suspend its operation during
such a reevaluation. FG maintains that the permit as originally issued is fully supported by the
present administrative record. But, in light of the Corps’ decisions, FG agrees with Federal De-
fendants that the proper steps to follow are remand without vacatur and dismissal of the lawsuit.

                                                 3
       Case 1:20-cv-00103-RDM Document 75 Filed 12/23/20 Page 4 of 5




Dated: December 23, 2020                     Respectfully submitted,


                                              /s/ William S. Scherman
Alexander N. Breckenridge V (#983736)        William S. Scherman (#384860)
Michael C. Drew (pro hac vice)               David Debold (#484791)
Marjorie A. McKeithen (pro hac vice)         GIBSON, DUNN & CRUTCHER LLP
JONES WALKER, LLP                            1050 Connecticut Avenue, N.W.
201 St. Charles Avenue, Suite 5100           Washington, D.C. 20036
New Orleans, LA 70170                        (202) 955-8500
(504) 582-8000                               wscherman@gibsondunn.com
abreckinridge@joneswalker.com                ddebold@gibsondunn.com
mdrew@joneswalker.com
mmckeithen@joneswalker.com


                                Counsel for FG LA LLC




                                         4
        Case 1:20-cv-00103-RDM Document 75 Filed 12/23/20 Page 5 of 5




                               CERTIFICATE OF SERVICE

      I hereby certify that on this 23rd day of December, 2020, I electronically filed the foregoing

document using the CM/ECF system. Service was accomplished by the CM/ECF system.



                                                      /s/ William S. Scherman
                                                     William S. Scherman (#384860)
                                                     GIBSON, DUNN & CRUTCHER LLP
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, D.C. 20036
                                                     (202) 955-8500
                                                     wscherman@gibsondunn.com

                                                     Counsel for FG LA LLC
